YANKWICH, District Judge (after stating facts as above).
The petition is clearly without merit.
Its chief ground is that the petitioner’s escape from the Federal Penitentiary on October 10, 1931, while warranting the forfeiture of “good conduct” deduction earned prior thereto, did not justify deprivation of such deduction for the entire first five year term which he began to serve on February 6, 1931.
Ever since the enactment of Section 710, Title 18, U.S.C.A., it has been hekl that the record of good conduct which entitles the prisoner to credits is his record, “for the entire term”.
*823 Absence of good behavior and subjection to punishment forfeits credits for the entire term. See Op. Atty. Gen., 1909, vol. 28, p. 110; Ebeling v. Biddle, 8 Cir., 1923, 291 F. 567; Aderhold v. Perry, 5 Cir., 1932, 59 F.2d 379. See especially Carroll v. Zerbst, 10 Cir., 1935, 76 F.2d 961, where the identical question was decided very recently contrary to the contention here made.
Leave to file the petition in forma pauperis is denied.
The clerk is directed to notify the United States attorney and petitioner of the foregoing ruling.